Case: 14-10774      Document: 00512892743         Page: 1    Date Filed: 01/07/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10774
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 7, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MARIO ENRIQUE BARRERA ALAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:14-CR-2-1


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Mario Enrique Barrera Alas pled guilty to illegal presence in the United
States following deportation and was sentenced within the guidelines range to
87 months of imprisonment. He seeks to appeal his sentence.
       Alas argues that the district court erred by not reducing his sentence to
account for the time that he was in immigration custody. He maintains that
the district court’s failure to adjust his sentence rendered it procedurally and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10774     Document: 00512892743     Page: 2   Date Filed: 01/07/2015


                                  No. 14-10774

substantively unreasonable. Because Alas has not shown any error, we need
not decide whether he adequately preserved his argument in the district court.
See United States v. Rodriguez, 523 F.3d 519, 525 (5th Cir. 2008).
      While a defendant is to be given credit toward his federal sentence for
time spent in official detention before being received into federal custody that
has not been credited against another sentence under 18 U.S.C. § 3585(b), a
district court is not authorized to compute service credit under § 3585. United
States v. Wilson, 503 U.S. 329, 335 (1992); Leal v. Tombone, 341 F.3d 427, 428
(5th Cir. 2003). Rather, the Attorney General, through the Bureau of Prisons
(BOP), determines what credit, if any, is awarded to prisoners. Wilson, 503
U.S. at 335; Leal, 341 F.3d at 428. Thus, the district court did not err by
refusing Alas credit for the time that he was in immigration custody. He has
not shown that our holding in United States v. Barrera-Saucedo, 385 F.3d 533,
537 (5th Cir. 2004), or U.S.S.G. § 5G1.3 provide a basis for a district court to
award the requested credit. To the extent that Alas seeks to contest whether
the BOP will award credit for his time in immigration custody, he has not
established that he is entitled to judicial review of the issue because he has not
alleged or shown that he has exhausted his administrative remedies on that
claim. See United States v. Setser, 607 F.3d 128, 132-33 (5th Cir. 2010).
      Finally, to the extent that Alas argues that his sentence is substantively
unreasonable because the district court refused to award credit for his time in
immigration custody, his argument lacks merit. The district court considered
Alas’s arguments for sentencing leniency, including, inter alia, his request for
a reduced sentence in light of the time that he was in immigration custody, and
found that a within-guidelines sentence was warranted in light of specific 18
U.S.C. § 3553(a) factors. His disagreement with the weight that the district
court gave to mitigating factors does not justify reversal, and he has shown no



                                        2
    Case: 14-10774    Document: 00512892743     Page: 3   Date Filed: 01/07/2015


                                 No. 14-10774

other reason for this court to disturb the presumption of reasonableness that
applies to his sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).
      Accordingly, the district court’s judgment is AFFIRMED.




                                       3